SHORES, Justice.
There is no statutory duty on the part of the attorney representing an injured worker in a third-party case to protect the subrogation rights of the workers’ compensation carrier. Unless there is an express agreement to protect the interests of the subrogated carrier, no duty to do so exists.
In denying the certiorari petition, we reject that language in the opinion of the Court of Civil Appeals that arguably would permit a factfinder to find that the law firm impliedly agreed to protect the interest of the subrogated carrier.
WRIT DENIED.
MADDOX, HOUSTON, KENNEDY, INGRAM, COOK and BUTTS, JJ., concur.